Exhibit THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BOARDWALK PIPELINE PARTNERS, LP TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1Definitions Section 1.2Construction. ARTICLE II ORGANIZATION Section 2.1Formation. Section 2.2Name Section 2.3Registered Office; Registered Agent; Principal Office; Other Offices Section 2.4Purpose and Business Section 2.5Powers. Section 2.6Power of Attorney Section 2.7Term. Section 2.8Title to Partnership Assets. ARTICLE III RIGHTS OF LIMITED PARTNERS Section 3.1Limitation of Liability. Section 3.2Management of Business. Section 3.3Outside Activities of the Limited Partners. Section 3.4Rights of Limited Partners. ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS Section 4.1Certificates Section 4.2Mutilated, Destroyed, Lost or Stolen Certificates. Section 4.3Record Holders Section 4.4Transfer Generally. Section 4.5Registration and Transfer of Limited Partner Interests. Section 4.6Transfer of the General Partner’s General Partner Interest. Section 4.7Transfer of Incentive Distribution Rights. Section 4.8Restrictions on Transfers Section 4.9Taxation Certifications; Ineligible Assignees. Section 4.10Redemption of Partnership Interests of Ineligible Assignees. ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS Section 5.1Organizational Contributions Section 5.2Contributions by the General Partner and its Affiliates Section 5.3Contributions by Initial Limited Partners. Section 5.4Interest and Withdrawal. Section 5.5Capital Accounts. Section 5.6Issuances of Additional Partnership Securities. Section 5.7Conversion of Subordinated Units Section 5.8Limited Preemptive Right Section 5.9Splits and Combinations. Section 5.10Fully Paid and Non-Assessable Nature of Limited Partner Interests Section 5.11Establishment of Class B Units. ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS Section 6.1Allocations for Capital Account Purposes. Section 6.2Allocations for Tax Purposes. Section 6.3Requirement and Characterization of Distributions; Distributions to Record Holders Section 6.4Distributions of Available Cash from Operating Surplus. Section 6.5Distributions of Available Cash from Capital Surplus. Section 6.6Adjustment of Minimum Quarterly Distribution and Target Distribution Levels. Section 6.7Special Provisions Relating to the Holders of Subordinated Units Section 6.8Special Provisions Relating to the Holders of Incentive Distribution Rights. Section 6.9Entity-Level Taxation ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS Section 7.1Management. Section 7.2Certificate of Limited Partnership Section 7.3Restrictions on the General Partner’s Authority. Section 7.4Reimbursement of the General Partner. Section 7.5Outside Activities. Section 7.6Loans from the General Partner; Loans or Contributions from the Partnership or Group Members. Section 7.7Indemnification. Section 7.8Liability of Indemnitees. Section 7.9Resolution of Conflicts of Interest; Standards of Conduct and Modification of Duties. Section 7.10Other Matters Concerning the General Partner Section 7.11Purchase or Sale of Partnership Securities. Section 7.12Registration Rights of the General Partner and its Affiliates Section 7.13Reliance by Third Parties ARTICLE
